Citation Nr: 1008150	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability, 
including as secondary to the Veteran's service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran retired in April 1987 after more than 21 years of 
active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran's claim was remanded by the Board in December 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009 the Veteran submitted additional medical 
evidence in support of his claim.  The Veteran was contacted 
to determine whether he wished to have the newly submitted 
evidence reviewed by the agency of original jurisdiction 
(AOJ).  In a February 2010 statement the Veteran requested 
AOJ review of the newly submitted evidence.  Accordingly, the 
Veteran's claim must be remanded for AOJ review.  38 C.F.R. 
§ 19.31 (2009).

The Board notes that prior to April 2009 the Veteran asserted 
that his right knee disability was secondary to his service-
connected left knee disability.  Since April 2009 the Veteran 
has also asserted that his right knee disability is a direct 
result of overuse of his right knee with crawling and 
squatting as an aircraft mechanic in the service for over 21 
years.  The Board believes that a medical opinion should be 
obtained.  See 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran's claims file 
to an orthopedic specialist.  The examiner 
should review the Veteran's claims file, 
including the service treatment records, 
the post-service medical records and the 
December 2009 statement of Dr. Munford.  
Based on this review, the examiner should 
provide and opinion as to whether it is at 
least as likely as not that the Veteran's 
degenerative joint disease of the right 
knee was caused by the Veteran's over 21 
years as an aircraft mechanic in service.  
The examiner should also provide and 
opinion as to whether it is at least as 
likely as not the Veteran's right knee 
degenerative joint disease was caused, or 
worsened, by the Veteran's service-
connected left knee disability.  

2.  After the above actions have been 
accomplished, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case which includes review of all evidence 
received since the October 2009 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


